              Case 1-17-46613-nhl                        Doc 177-1                Filed 05/20/20               Entered 05/20/20 10:42:14


In re Lechaim Cab Corp                                                                      Case No. 17-46647
      Debtor                                                                       Reporting Period: 3/1/2020-3/31/2020
                                                                                   AMENDED REPORT
                                  SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
    Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
    or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
    ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
    The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
    attached for each account. [See MOR-1 (CON’T)]

                                                                                                           BANK ACCOUNTS
                                                                                          PAYROLL                    TAX                  OTHER            CURRENT MONTH
                                                                                                                                                          ACTUAL (TOTAL OF
                                                               OPERATING
                                                                                                                                                            ALL ACCOUNTS)
    ACCOUNT NUMBER (LAST 4)                                       2196

     CASH BEGINNING OF MONTH                             $            3,265.57                                                                            $        3,265.57
     RECEIPTS
     CASH SALES                                          $                    -                                                                           $                  -
     ACCOUNTS RECEIVABLE -
     PREPETITION                                         $                    -                                                                           $                  -
     ACCOUNTS RECEIVABLE -
     POSTPETITION                                        $               700.00                                                                           $          700.00
     LOANS AND ADVANCES                                                       0                                                                                            0
     SALE OF ASSETS                                                           0                                                                                            0
     OTHER (ATTACH LIST)                                                      0                                                                                            0
     TRANSFERS (FROM DIP ACCTS)                                               0
       TOTAL RECEIPTS                                    $                  -                                                                             $                  -
     DISBURSEMENTS
     NET PAYROLL                                                              0                                                                                             0
     PAYROLL TAXES                                                            0                                                                                             0
     SALES, USE, & OTHER TAXES                           $               50.00                                                                            $           50.00
     INVENTORY PURCHASES                                                      0                                                                                             0
     SECURED/ RENTAL/ LEASES                             $               90.00                                                                            $           90.00
     INSURANCE                                           $                  -                                                                             $               -
     ADMINISTRATIVE                                      $              175.00                                                                            $          175.00
     SELLING                                             $                  -                                                                             $               -
     OTHER (ATTACH LIST)                                 $                  -                                                                             $               -
     OWNER DRAW *                                        $                  -                                                                             $               -
     TRANSFERS (TO DIP ACCTS)                            $                  -                                                                             $               -
     PROFESSIONAL FEES                                   $              800.00                                                                            $          800.00
     U.S. TRUSTEE QUARTERLY FEES                         $                  -                                                                             $               -
     COURT COSTS                                                                                                                                          $               -
     TOTAL DISBURSEMENTS                                 $            1,115.00                                                                            $        1,115.00

     NET CASH FLOW
     (RECEIPTS LESS DISBURSEMENTS) $                                (1,115.00)                                                                            $       (1,115.00)

     CASH – END OF MONTH                                 $            2,150.57                                                                            $        2,150.57
    * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                        THE FOLLOWING SECTION MUST BE COMPLETED
    DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

     TOTAL DISBURSEMENTS
       LESS: TRANSFERS TO OTHER DEBTOR IN
     POSSESSION ACCOUNTS                                                             $                                        -
       PLUS: ESTATE DISBURSEMENTS MADE BY
     OUTSIDE SOURCES (i.e. from escrow accounts)                                     $                                        -
     TOTAL DISBURSEMENTS FOR CALCULATING U.S.
     TRUSTEE QUARTERLY FEES                                                         $                                1,115.00


                                                                                                                                                               FORM MOR-1
                                                                                                                                                                    2/2008
                                                                                                                                                              PAGE 1 OF 10
              Case 1-17-46613-nhl                       Doc 177-1             Filed 05/20/20              Entered 05/20/20 10:42:14




In re Lechaim Cab Corp                                                      Case No. 17-46647
      Debtor                                                       Reporting Period: 3/1/2020-3/31/2020
                                                                   AMENDED REPORT
                                                   BANK RECONCILIATIONS
    Continuation Sheet for MOR-1
    A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
    (Bank account numbers may be redacted to last four numbers.)


                                             Operating                      Payroll                   Tax                        Other
                                                #2196              # - NA                   # - NA                    # - NA
    BALANCE PER
    BOOKS

    BANK BALANCE                      $              2,150.57
    (+) DEPOSITS IN
    TRANSIT (ATTACH
    LIST)                             $                      -
    (-) OUTSTANDING
    CHECKS (ATTACH
    LIST) :                           $                      -
    OTHER (ATTACH
    EXPLANATION)                      $                      -

    ADJUSTED BANK
    BALANCE *                          $                2,150.57
    *"Adjusted Bank Balance" must equal "Balance per Books"


    DEPOSITS IN TRANSIT                          Date                       Amount                    Date                      Amount
    None




    CHECKS OUTSTANDING                          Ck. #                       Amount                    Ck. #                     Amount
    None




    OTHER




                                                                                                                                         FORM MOR-1 (CONT.)
                                                                                                                                                      2/2008
                                                                                                                                               PAGE 2 OF 10
       Case 1-17-46613-nhl                     Doc 177-1            Filed 05/20/20              Entered 05/20/20 10:42:14




In re Lechaim Cab Corp                                                                            Case No. 17-46647
      Debtor                                                                             Reporting Period: 3/1/2020-3/31/2020
                                                                                         AMENDED REPORT

                                    STATEMENT OF OPERATIONS (Income Statement)
    The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
    when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                        REVENUES                                                 MONTH                 CUMULATIVE -FILING
                                                                                                                           TO DATE
    Gross Revenues                                                                       $                     -       $        43,900.00
    Less: Returns and Allowances                                                                                   0                     0
    Net Revenue                                                                          $                     -       $        43,900.00
    COST OF GOODS SOLD
    Beginning Inventory                                                                            NA
    Add: Purchases                                                                                 NA
    Add: Cost of Labor                                                                             NA
    Add: Other Costs (attach schedule)                                                             NA
    Less: Ending Inventory                                                                         NA
    Cost of Goods Sold                                                                             NA
    Gross Profit                                                                                   NA
    OPERATING EXPENSES
    Advertising                                                                                    NA
    Auto and Truck Expense                                                                         NA
    Bad Debts                                                                                      NA
    Contributions                                                                                  NA
    Employee Benefits Programs                                                                     NA
    Officer/Insider Compensation*                                                                  NA
    Insurance                                                                                      NA
    Management Fees/Bonuses                                                                        NA
    Office Expense                                                                        $               175.00 $               3,300.00
    Pension & Profit-Sharing Plans                                                                  NA
    Repairs and Maintenance                                                                         NA
    Rent and Lease Expense                                                                $                90.00 $               1,750.00
    Salaries/Commissions/Fees                                                             $               800.00 $               2,400.00
    Supplies                                                                                       NA
    Taxes - Payroll                                                                                NA
    Taxes - Real Estate                                                                            NA
    Taxes - Other                                                                         $                 50.00 $              1,561.00
    Travel and Entertainment                                                                       NA
    Utilities                                                                                      NA
    Other (attach schedule)                                                                        NA
    Total Operating Expenses Before Depreciation                                          $           1,115.00 $                 9,011.00
    Depreciation/Depletion/Amortization                                                            NA
    Net Profit (Loss) Before Other Income & Expenses                                     $          (1,115.00) $                34,889.00
    OTHER INCOME AND EXPENSES
    Other Income (attach schedule)                                                                                 0                     0
    Interest Expense                                                                                               0                     0
    Other Expense (attach schedule)                                                      $                    - $               35,530.00
    Net Profit (Loss) Before Reorganization Items                                        $            (1,115.00) $               (641.00)




                                                                                                                                            FORM MOR-2
                                                                                                                                                  2/2008
                                                                                                                                            PAGE 3 OF 10
        Case 1-17-46613-nhl                          Doc 177-1   Filed 05/20/20     Entered 05/20/20 10:42:14




In re Lechaim Cab Corp                                                                Case No. 17-46647
      Debtor                                                                 Reporting Period: 3/1/2020-3/31/2020
                                                                             AMENDED REPORT
    REORGANIZATION ITEMS
    Professional Fees                                                         $                  -       $            175.00
    U. S. Trustee Quarterly Fees                                              $                  -       $          2,925.00
    Interest Earned on Accumulated Cash from Chapter 11 (see continuation
    sheet)                                                                                           0                     0
    Gain (Loss) from Sale of Equipment                                                               0                      0
    Other Reorganization Expenses (attach schedule)                           $                  -       $            208.44
    Total Reorganization Expenses                                             $                  -       $          3,308.44
    Income Taxes                                                                                  0                         0
    Net Profit (Loss)                                                         $          (1,115.00) $              (3,949.44)
    *"Insider" is defined in 11 U.S.C. Section 101(31).


    BREAKDOWN OF “OTHER” CATEGORY

    OTHER COSTS
    Taxes - Other - TLC -TIF Fees Unpaid by Previous Operator                 $                  -       $          1,461.00




    OTHER OPERATIONAL EXPENSES
    NONE




    OTHER INCOME
    NONE



    OTHER EXPENSES
    Payment to Secured Creditor                                               $                  -       $         35,530.00



    OTHER REORGANIZATION EXPENSES
    Checks - New DIP Accounts                                                 $                  -       $           208.44
    Professional Fees - Mediator Fee                                          $                  -       $           175.00




    Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
    Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
    bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                               FORM MOR-2
                                                                                                                                     2/2008
                                                                                                                               PAGE 4 OF 10
                 Case 1-17-46613-nhl                                Doc 177-1                  Filed 05/20/20                     Entered 05/20/20 10:42:14



In re Lechaim Cab Corp                                                                     Case No.                           17-46647
      Debtor                                                                      Reporting Period:                  3/1/2020-3/31/2020
                                                                                AMENDED REPORT
                                                                             BALANCE SHEET
    The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                     ASSETS                                      BOOK VALUE AT END OF            BOOK VALUE AT END OF                 BOOK VALUE ON
                                                                                  CURRENT REPORTING                PRIOR REPORTING                   PETITION DATE OR
                                                                                        MONTH                           MONTH                          SCHEDULED
    CURRENT ASSETS
    Unrestricted Cash and Equivalents                                            $                2,150.57       $                3,265.57       $              6,100.01
    Restricted Cash and Cash Equivalents (see continuation                                                                                                              0
    sheet)                                                                                               0
    Accounts Receivable (Net)                                                   $                  700.00 $                        700.00       $              3,000.00
    Notes Receivable                                                            $              923,025.00 $                    923,025.00       $            923,025.00
    Inventories                                                                 NA                                                              NA
    Prepaid Expenses                                                            NA                                                              NA
    Professional Retainers                                                                              0                               0                               0
    Other Current Assets (attach schedule)                                       $            750,000.00 $                    750,000.00 $                    750,000.00
    TOTAL CURRENT ASSETS                                                         $          1,675,875.57 $                  1,676,990.57 $                  1,682,125.01
    PROPERTY & EQUIPMENT
    Real Property and Improvements                                                                           0                                                           0
    Machinery and Equipment                                                                                  0                                                           0
    Furniture, Fixtures and Office Equipment                                                                 0                                                           0
    Leasehold Improvements                                                                                   0                                                           0
    Vehicles                                                                                                 0                                                           0
    Less: Accumulated Depreciation                                                                           0                                                           0
    TOTAL PROPERTY & EQUIPMENT                                                                               0                                                           0
    OTHER ASSETS
    Amounts due from Insiders*                                                                               0                                                           0
    Other Assets (attach schedule)                                                                                                               $                   -
    TOTAL OTHER ASSETS                                                                                  0                                                               0
    TOTAL ASSETS                                                                 $          1,675,875.57 $                  1,676,990.57         $          1,682,125.01
                     LIABILITIES AND OWNER EQUITY                                BOOK VALUE AT END OF            BOOK VALUE AT END OF                BOOK VALUE ON
                                                                                  CURRENT REPORTING                PRIOR REPORTING                   PETITION DATE
                                                                                        MONTH                           MONTH
    LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
    Accounts Payable                                                                                         0                                                           0
    Taxes Payable (refer to FORM MOR-4)                                                                      0                                                           0
    Wages Payable                                                                                            0                                                           0
    Notes Payable                                                                                            0                                                           0
    Rent / Leases - Building/Equipment                                                                       0                                                           0
    Secured Debt / Adequate Protection Payments                                                              0                                                           0
    Professional Fees                                                                                        0                                                           0
    Amounts Due to Insiders*                                                                                 0                                                           0
    Other Post-petition Liabilities (attach schedule)                                                        0                                                           0
    TOTAL POST-PETITION LIABILITIES                                                                          0                                                           0
    LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
    Secured Debt                                                                 $          1,210,000.00         $          1,210,000.00         $          1,210,000.00
    Priority Debt
    Unsecured Debt
    TOTAL PRE-PETITION LIABILITIES                                               $          1,210,000.00         $          1,210,000.00         $          1,210,000.00
    TOTAL LIABILITIES                                                            $          1,210,000.00         $          1,210,000.00         $          1,210,000.00
    OWNERS' EQUITY
    Capital Stock
    Additional Paid-In Capital
    Partners' Capital Account
    Owner's Equity Account
    Retained Earnings - Pre-Petition
    Retained Earnings - Post-petition
    Adjustments to Owner Equity (attach schedule)
    Post-petition Contributions (attach schedule)
    NET OWNERS’ EQUITY
    TOTAL LIABILITIES AND OWNERS' EQUITY                                        $            1,675,875.57 $                  1,684,591.57 $                 1,682,125.01
    *"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                             FORM MOR-3
                                                                                                                                                                                   2/2008
                                                                                                                                                                             PAGE 5 OF 10
               Case 1-17-46613-nhl                     Doc 177-1             Filed 05/20/20             Entered 05/20/20 10:42:14



In re Lechaim Cab Corp                                                     Case No.                    17-46647
      Debtor                                                      Reporting Period:           3/1/2020-3/31/2020
                                                                AMENDED REPORT

    BALANCE SHEET - continuation section
                               ASSETS                                BOOK VALUE AT END     BOOK VALUE AT END           BOOK VALUE ON
                                                                        OF CURRENT         OF PRIOR REPORTING          PETITION DATE
                                                                     REPORTING MONTH             MONTH
    Other Current Assets
    NYC Medallions - 1K66 & 1K67                                 $             750,000.00 $             750,000.00 $           750,000.00




    Other Assets
    NA




                 LIABILITIES AND OWNER EQUITY                        BOOK VALUE AT END                                 BOOK VALUE ON
                                                                        OF CURRENT                                     PETITION DATE
                                                                     REPORTING MONTH
    Other Post-petition Liabilities
    NA




    Adjustments to Owner’s Equity
    NA



    Post-Petition Contributions
    NA




    Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
    Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                            FORM MOR-3
                                                                                                                                                  2/2008
                                                                                                                                            PAGE 6 OF 10
              Case 1-17-46613-nhl                        Doc 177-1           Filed 05/20/20                Entered 05/20/20 10:42:14



In re Lechaim Cab Corp                                                 Case No. 17-46647
      Debtor                                                  Reporting Period: 3/1/2020-3/31/2020
                                                            AMENDED REPORT
                                           STATUS OF POST-PETITION TAXES
    The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
    amount should be zero.
    Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
    Attach photocopies of any tax returns filed during the reporting period.
                                                             Amount
                                                             Withheld
                                            Beginning         and/or          Amount                        Check # or
    Federal                                   Tax            Accrued           Paid          Date Paid        EFT      Ending Tax
    Withholding                           NA
    FICA-Employee                         NA
    FICA-Employer                         NA
    Unemployment                          NA
    Income                                NA
    Other:_____________                   NA
      Total Federal Taxes                 NA
    State and Local
    Withholding                           NA
    Sales                                 NA
    Excise                                NA
    Unemployment                          NA
    Real Property                         NA
    Personal Property                     NA
    Other:_____________                   NA
     Total State and Local                NA


    Total Taxes                           NA


                                  SUMMARY OF UNPAID POST-PETITION DEBTS
    Attach aged listing of accounts payable.
                                                                            Number of Days Past Due
                                               Current          0-30            31-60           61-90          Over 91     Total
    Accounts Payable                                     0
    Wages Payable                                        0
    Taxes Payable                                        0
    Rent/Leases-Building                                 0
    Rent/Leases-Equipment                                0
    Secured Debt/Adequate
    Protection Payments                                  0
    Professional Fees                                    0
    Amounts Due to Insiders                              0
    Other:______________                                 0
    Other:______________                                 0
    Total Post-petition Debts                            0

    Explain how and when the Debtor intends to pay any past due post-petition debts.




                                                                                                                                    FORM MOR-4
                                                                                                                                          2/2008
                                                                                                                                    PAGE 7 OF 10
                               Case 1-17-46613-nhl            Doc 177-1        Filed 05/20/20        Entered 05/20/20 10:42:14




In re Lechaim Cab Corp                                                                       Case No. 17-46647
      Debtor                                                                        Reporting Period: 3/1/2020-3/31/2020
                                                                                    AMENDED REPORT

                                             ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                        Accounts Receivable Reconciliation                               Amount
     Total Accounts Receivable at the beginning of the reporting period             $        700.00
     Plus: Amounts billed during the period                                         $           -
     Less: Amounts collected during the period                                      $           -
     Total Accounts Receivable at the end of the reporting period                   $        700.00


     Accounts Receivable Aging                                     0-30 Days            31-60 Days       61-90 Days        91+ Days           Total
     0 - 30 days old                                                                                                                      $         -
     31 - 60 days old                                                                                                                     $         -
     61 - 90 days old                                                                                                                     $         -
     91+ days old                                             $           700.00                                                          $      700.00
     Total Accounts Receivable                                $           700.00                                                          $      700.00

     Less: Bad Debts (Amount considered uncollectible)                          0                                                                           0

     Net Accounts Receivable                                  $           700.00                                                          $      700.00



                                                          TAXES RECONCILIATION AND AGING

     Taxes Payable                                                 0-30 Days            31-60 Days       61-90 Days        91+ Days           Total
     0 - 30 days old                                                            0                    0                0
     31 - 60 days old                                                           0                    0                0               0                     0
     61 - 90 days old                                                           0                    0                0               0                     0
     91+ days old                                                               0                    0                0               0                     0
     Total Taxes Payable                                                        0                    0                0               0                     0
     Total Accounts Payable                                                     0                    0                0               0                     0




                                                                                                                                                      FORM MOR-5
                                                                                                                                                            2/2008
                                                                                                                                                      PAGE 8 OF 10
         Case 1-17-46613-nhl                           Doc 177-1                Filed 05/20/20                  Entered 05/20/20 10:42:14




In re Lechaim Cab Corp                                                      Case No. 17-46647
      Debtor                                                       Reporting Period: 3/1/2020-3/31/2020
                                                                   AMENDED REPORT

                                             PAYMENTS TO INSIDERS AND PROFESSIONALS

    Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
    Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
    (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                      INSIDERS
                 NAME                   TYPE OF PAYMENT                AMOUNT PAID            TOTAL PAID TO DATE
    NONE                                                       0                          0                          0




                           TOTAL PAYMENTS TO INSIDERS




                                                                           PROFESSIONALS
                                         DATE OF COURT
                                       ORDER AUTHORIZING                                                                                          TOTAL INCURRED &
                 NAME                      PAYMENT       AMOUNT APPROVED                          AMOUNT PAID            TOTAL PAID TO DATE           UNPAID*
    Fred Roth CPA                             6/8/2018             $             800.00       $             800.00       $             800.00     $           -
    Fred Roth CPA                            2/11/2019             $             800.00       $             800.00       $             800.00
    Fred Roth CPA                            3/12/2020             $             800.00       $             800.00       $             800.00




                   TOTAL PAYMENTS TO PROFESSIONALS                 $          2,400.00        $          2,400.00        $          2,400.00      $           -
    * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



          POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                   AND ADEQUATE PROTECTION PAYMENTS
                                          SCHEDULED
                                       MONTHLY PAYMENT                  AMOUNT PAID           TOTAL UNPAID POST-
         NAME OF CREDITOR                    DUE                       DURING MONTH               PETITION
    None




                                           TOTAL PAYMENTS




                                                                                                                                                             FORM MOR-6
                                                                                                                                                                   2/2008
                                                                                                                                                             PAGE 9 OF 10
         Case 1-17-46613-nhl            Doc 177-1        Filed 05/20/20         Entered 05/20/20 10:42:14




In re Lechaim Cab Corp                                                                   Case No. 17-46647
      Debtor                                                                    Reporting Period: 3/1/2020-3/31/2020
                                                                                AMENDED REPORT

                                          DEBTOR QUESTIONNAIRE
       Must be completed each month. If the answer to any of the                        Yes                 No
       questions is “Yes”, provide a detailed explanation of each item.
       Attach additional sheets if necessary.
       Have any assets been sold or transferred outside the normal course of
   1   business this reporting period?                                                                       X
       Have any funds been disbursed from any account other than a debtor in
   2   possession account this reporting period?                                                             X
       Is the Debtor delinquent in the timely filing of any post-petition tax
   3   returns?                                                                                              X
       Are workers compensation, general liability or other necessary
   4   insurance coverages expired or cancelled, or has the debtor received
       notice of expiration or cancellation of such policies?                                                X
   5   Is the Debtor delinquent in paying any insurance premium payment?                                     X
       Have any payments been made on pre-petition liabilities this reporting
   6   period?                                                                                               X
       Are any post petition receivables (accounts, notes or loans) due from
   7   related parties?                                                                                     X
   8   Are any post petition payroll taxes past due?                                                        X
   9   Are any post petition State or Federal income taxes past due?                                        X
  10   Are any post petition real estate taxes past due?                                                    X
  11   Are any other post petition taxes past due?                                                          X
  12   Have any pre-petition taxes been paid during this reporting period?                                  X
  13   Are any amounts owed to post petition creditors delinquent?                                          X
  14   Are any wage payments past due?                                                                      X
       Have any post petition loans been been received by the Debtor from any
  15   party?                                                                                               X
  16   Is the Debtor delinquent in paying any U.S. Trustee fees?                                            X
       Is the Debtor delinquent with any court ordered payments to attorneys
  17   or other professionals?                                                                              X
       Have the owners or shareholders received any compensation outside of
  18   the normal course of business?                                                                       X




                                                                                                                  FORM MOR-7
                                                                                                                        2/2008
                                                                                                                 PAGE 10 OF 10
